

SEVERANCE AGREEMENT
 
THIS AGREEMENT made as of the 3rd day of April, 2006, by and between Pressure
BioSciences, Inc., a Massachusetts corporation, and Richard T. Schumacher (the
"Executive").


WHEREAS, the Board of Directors (the "Board") of the Company (as hereinafter
defined) recognizes that the possibility of a termination without Cause (as
hereinafter defined), and the possibility of a Change in Control (as hereinafter
defined), can create significant distractions for its key management personnel
because of the uncertainties inherent in such situations;


WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive, in
general, and particularly in the event of a threat or the occurrence of a Change
in Control and to ensure his continued and full attention, dedication and
efforts in such event without undue concern for his personal financial and
employment security; and


WHEREAS, in order to induce the Executive to become an employee of the Company
and to remain in the employ of the Company, in general, and particularly in the
event of a threat or the occurrence of a Change in Control, the Company desires
to enter into this Agreement with the Executive to provide the Executive with
severance benefits in the event his employment is terminated without Cause or as
a result of, or in connection with, a Change in Control, in accordance with the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:


1. DEFINITIONS.
 
1.1 ACCRUED COMPENSATION. For purposes of this Agreement, "Accrued Compensation"
shall mean an amount which shall include all amounts earned or accrued through
the "Termination Date" (as hereinafter defined) but not paid as of the
Termination Date, including (i) base salary, (ii) reimbursement for reasonable
and necessary business expenses incurred by the Executive on behalf of the
Company, pursuant to the Company's expense reimbursement policy in effect at
such time, during the period ending on the Termination Date, and (iii) vacation
pay.
 
1.2 BASE SALARY. For purposes of this Agreement, "Base Salary" shall mean the
greater of the Executive's annual base salary (a) at the rate in effect on the
Termination Date or (b) at the highest rate in effect at any time during the
ninety (90) day period prior to the Termination Date.
 

--------------------------------------------------------------------------------


 
1.3 CAUSE. The Company may terminate the Executive's employment at any time for
"Cause". For purposes of this Agreement, "Cause" means (i) any act of personal
dishonesty or a breach of trust by the Executive; (ii) intentional violation of
the Company’s Code of Conduct or other Company codes or policies or procedures
that are applicable to the Executive; (iii) the commission by the Executive of
any crime classified as a felony under any Federal, state or local law; (iv) any
breach by the Executive of the Employee Non-Competition and Non-Solicitation
Agreement or the Employee & Contractor Non-Disclosure and Developments
Agreement, each dated as of the date hereof; (v) the use by the Executive of a
controlled substance without a prescription or the use of alcohol which in any
way impairs the Executive’s ability to carry out his duties and
responsibilities; (vi) conduct by the Executive constituting an act of moral
turpitude, or acts of physical violence while working for the Company; (vii) the
Executive’s willful failure or refusal to perform his duties on behalf of the
Company which are consistent with the scope and nature of the Executive’s
responsibilities, or otherwise to comply with a lawful directive of the Company;
and (viii) the Executive’s repeated failure to carry out his duties and
responsibilities in a satisfactory manner, provided the Company provides the
Executive with notice of such failure and the Executive does not correct such
failure within a period of thirty (30) days following such notice.
 
1.4 CHANGE IN CONTROL. For the purpose of this Agreement, a "Change of Control"
shall mean:
 
a. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 40% or more of the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”);
provided, however, that any acquisition by the Company or its subsidiaries, or
any employee benefit plan (or related trust) of the Company or its subsidiaries
of 40% or more of Outstanding Company Common Stock shall not constitute a Change
in Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock immediately prior to such acquisition in substantially the same proportion
as their ownership, immediately prior to such acquisition, of the Outstanding
Company Common Stock, shall not constitute a Change in Control; or
 
b. Any transaction which results in the Continuing Directors (as defined in the
Certificate of Incorporation of the Company) constituting less than a majority
of the Board of Directors of the Company; or
 
c. Approval by the stockholders of the Company of (i) a reorganization, merger
or consolidation, in each case, with respect to which all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Common Stock immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of the
then outstanding shares of common stock of the corporation resulting from such a
reorganization, merger or consolidation, (ii) a complete liquidation or
dissolution of the Company or (iii) the sale or other disposition of all or
substantially all of the assets of the Company, excluding a sale or other
disposition of assets to a subsidiary of the Company.
 
-2-

--------------------------------------------------------------------------------


 
d. Anything in this Agreement to the contrary notwithstanding, if an event that
would, but for this paragraph, constitute a Change of Control results from or
arises out of a purchase or other acquisition of the Company, directly or
indirectly, by a corporation or other entity in which the Executive has a
greater than ten percent (10%) direct or indirect equity interest, such event
shall not constitute a Change of Control.
 
1.5 COMPANY. For purposes of this Agreement, "Company" shall mean Pressure
BioSciences, Inc. and shall include its "Successors and Assigns" (as hereinafter
defined).
 
1.6 DISABILITY. For purposes of this Agreement, "Disability" shall mean a
physical or mental infirmity which impairs the Executive's ability to
substantially perform his duties with the Company for a period of one hundred
eighty (180) consecutive days, and the Executive has not returned to his full
time employment prior to the Termination Date as stated in the "Notice of
Termination" (as hereinafter defined).
 
1.7 GOOD REASON. For purposes of this Agreement, “Good Reason” shall mean:
 
a. Material diminution in the Executive’s offices, titles and reporting
requirements, authority, duties or responsibilities as in effect as of a Change
or Control or at any time in the ninety (90) days prior to a Change of Control
or Notice of Termination;
 
b. Material Reduction in the Executive’s Base Salary, unless such reduction is
part of a company wide reduction in salary for all similarly situated
executives; 
 
c. The Company requiring the Executive to be based at any office or location
more than fifty (50) miles from the Company’s headquarters as of the date
hereof;
 
d. Any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement; or
 
e. Any failure by the Company to comply with and satisfy Section 3 hereof.
 
1.8 NOTICE OF TERMINATION. For purposes of this Agreement, "Notice of
Termination" shall mean (i) a written notice from the Company of termination of
the Executive's employment which indicates the specific termination provision in
this Agreement relied upon, if any, and which sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated; or (ii) a written
notice from the Executive of his resignation for Good Reason, which indicates
the specific provision in Section 1.7 herein, and which sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for resignation by
the Executive for Good Reason.
 
-3-

--------------------------------------------------------------------------------


 
1.9 SUCCESSORS AND ASSIGNS. For purposes of this Agreement, "Successors and
Assigns" shall mean a corporation or other entity acquiring all or substantially
all the assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.
 
1.10 TERMINATION DATE. For purposes of this Agreement, "Termination Date" shall
mean in the case of the Executive's death, his date of death, in the case of
Good Reason, the last day of his employment, and in all other cases, the date
specified in the Notice of Termination.
 
2. TERMINATION OF EMPLOYMENT.
 
2.1 CHANGE OF CONTROL. If the Executive's employment with the Company shall be
terminated within twenty four (24) months following a Change in Control, then
the Executive shall be entitled to the following compensation and benefits:
 
a. If the Executive's employment with the Company shall be terminated (1) by the
Company for Cause or Disability, (2) by reason of the Executive's death, or (3)
by the Executive other than for Good Reason, the Company shall pay to the
Executive the Accrued Compensation only.
 
b. If the Executive's employment with the Company shall be terminated without
Cause by the Company or by Executive for Good Reason, then the Executive shall
be entitled to each and all of the following:
 
i. The Company shall pay the Executive all Accrued Compensation;
 
ii. The Company shall continue to pay the Executive his Base Salary for a period
of two (2) years from the Termination Date in accordance with its normal payroll
practices and subject to applicable tax withholding; provided, however, that if
the Company determines that such payments would constitute deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, then the Executive agrees to the modifications with respect to timing
of such payments in accordance with Section 6 hereof; and
 
iii. Continue to provide the Executive with medical and dental benefits on the
same terms and conditions provided to other executives of the Company for a
period of one (1) year from the Termination Date.
 
c. The amounts provided for in Sections 2.1(a) and 2.1(b)(i) shall be paid in a
single lump sum cash payment within five (5) days after the Executive's
Termination Date (or earlier, if required by applicable law).
 
-4-

--------------------------------------------------------------------------------


 
2.2 TERMINATION OTHER THAN CHANGE OF CONTROL. If the Executive's employment with
the Company is terminated, other than within twelve (12) months following a
Change of Control, then the Executive shall be entitled to the following
compensation and benefits:
 
a. If the Executive's employment with the Company shall be terminated (1) by the
Company for Cause or Disability, (2) by reason of the Executive's death, or (3)
by the Executive other than for Good Reason, the Company shall pay to the
Executive the Accrued Compensation.
 
b. If the Executive's employment with the Company shall be terminated by Company
without Cause or by the Executive for Good Reason, then the Executive shall be
entitled to each and all of the following:
 
i. The Company shall pay the Executive all Accrued Compensation;
 
ii. The Company shall continue to pay the Executive his Base Salary for the
period of one (1) year from the Termination Date in accordance with its normal
payroll practices and subject to applicable tax withholding; provided, however,
that if the Company determines that such payments would constitute deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, then the Executive agrees to the modifications with respect to
timing of such payments in accordance with Section 6 hereof; and
 
iii. Continue to provide the Executive with medical and dental benefits on the
same terms and conditions provided to other executives of the Company for a
period of one (1) year from the Termination Date.
 
c. The amounts provided for in Sections 2.2(a) and 2.2(b)(i) shall be paid in a
single lump sum cash payment within five (5) business days after the Executive’s
Termination Date (or earlier, if required by applicable law).
 
2.3 MITIGATION. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment
except as provided in Sections 2.1(b)(iii) and 2.2(b)(iii).
 
2.4 OTHER SEVERANCE BENEFITS. The severance pay and benefits provided for in
this Section 2 shall be in lieu of any other severance or termination pay to
which the Executive would otherwise be entitled under any Company severance or
termination plan, program, practice or arrangement.
 
-5-

--------------------------------------------------------------------------------


 
2.5 DIVESTITURE OR SALE OF DIVISION. Notwithstanding any other provision of this
Agreement to the contrary, the termination of the Executive's employment with
the Company in connection with the sale, divestiture or other disposition of a
Subsidiary or "Division" (as hereinafter defined) (or part thereof) shall not be
deemed to be a termination of employment of the Executive for purposes of this
Agreement provided the Executive accepts employment offered by the purchaser or
acquirer of such Subsidiary or Division (or part thereof) and provided, in the
event such sale, divestiture or other disposition of a Subsidiary or Division
occurs subsequent to or in connection with a Change in Control, the Company
obtains an agreement from such purchaser or acquiror as contemplated in Section
3(c). The Executive shall not be entitled to benefits from the Company under
this Agreement as a result of such sale, divestiture, or other disposition, or
as a result of any subsequent termination of employment. "Division" shall mean a
business unit or other substantial business operation within the Company that is
operated as a separate profit center, but that is not maintained by the Company
as a separate legal entity.
 
3. SUCCESSORS: BINDING AGREEMENT.
 
a. This Agreement shall be binding upon and shall inure to the benefit of the
Company, and its Successors and Assigns, and the Company shall require any
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place; provided,
however, that upon any such succession or assignment that constitutes or is in
connection with a Change in Control, the obligations of the Company, and its
Successors and Assigns, under Section 2.2 of this Agreement shall terminate, and
the obligations under the remaining Sections of this Agreement, including but
not limited to Section 2.1, shall continue in full force and effect upon the
Executive and the corporation or other entity acquiring the assets and business
of the Company as contemplated within the definition of Successors and Assigns.
 
b. Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his or her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal representative.
 
c. In the event that a Division (or part thereof) is sold, divested, or
otherwise disposed of by the Company subsequent to or in connection with a
Change in Control and the Executive is offered employment by the purchaser or
acquiror thereof, the Company shall require such purchaser or acquiror to
assume, and agree to perform, the Company's obligations under this Agreement, in
the same manner, and to the same extent, that the Company would be required to
perform if no such acquisition or purchase had taken place; provided, however,
neither such purchaser or acquiror, nor the Company and its Successors and
Assigns, shall be obligated under Section 2.2 of this Agreement, which Section
2.2 shall terminate upon such acquisition or purchase.
 
4. ARBITRATION. Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, (collectively,
a "Claim") shall be settled by arbitration pursuant to the rules of the American
Arbitration Association. Any such arbitration shall be conducted by one
arbitrator, with experience in the matters covered by this Agreement, mutually
acceptable to the parties. If the parties are unable to agree on the arbitrator
within thirty (30) days of one party giving the other party written notice of
intent to arbitrate a Claim, the American Arbitration Association shall appoint
an arbitrator with such qualifications to conduct such arbitration. The decision
of the arbitrator in any such arbitration shall be conclusive and binding on the
parties. Any such arbitration shall be conducted in Boston, Massachusetts,
unless the Executive consents to a different location.
 
-6-

--------------------------------------------------------------------------------


 
5. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be (i) delivered by hand, (ii)
transmitted by facsimile or electronic mail with receipt confirmed, (iii)
delivered by overnight courier service with confirmed receipt or (iv) mailed by
first class U.S. mail postage pre-paid and registered or certified, return
receipt requested and addressed to the respective addresses last given by each
party to the other, provided that all notices to the Company shall be directed
to the attention of the President of the Company. All notices and communications
shall be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.
 
6. 409A COMPLIANCE. Notwithstanding any other provision herein to the contrary,
the Company shall make the payments required hereunder in compliance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and any interpretative guidance issued thereunder. The Company may, in its sole
and absolute discretion, delay payments hereunder or make such other
modifications with respect to the timing of payments as it deems necessary to
comply with said Section 409A.
 
7. RELEASE. The Executive agrees that, with the exception of the Accrued
Compensation due to him in accordance with the terms hereunder, that the payment
of any severance under Section 2.1(b)(ii) and (iii) and Section 2.2(b)(ii) and
(iii) is subject to and conditioned upon the execution and delivery by the
Executive to the Company of a Settlement and Release Agreement (the “Release
Agreement”) in favor of the Company, its affiliates and their respective
officers, directors, employees and agents in form and substance reasonably
acceptable to the Company and the expiration of any revocation period provided
for under the Release Agreement.
 
8. NO EMPLOYMENT RIGHT. This Agreement does not constitute, and shall not be
construed to provide, any assurance of continuing employment. Executive's
employment with the Company and of its Successors or Assigns is "at will," and,
subject to the terms and conditions of this Agreement, may be terminated by
Executive or the Company at any time.
 
9. NON-DISPARAGEMENT. Executive agrees that he will not make or cause to be
disclosed any negative, adverse or derogatory statements to any media outlet,
industry group, financial institution, consultant, client or customer of the
Company or any of its affiliates or any of their directors, officers, employees,
agents or representatives, or about any of the Company’s or its affiliates
products or services, business affairs, financial condition or prospects for the
future.
 
-7-

--------------------------------------------------------------------------------


 
10. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing, specifying such modification, waiver or discharge, and signed by the
Executive and the Company.
 
11. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without giving effect to the conflict of laws principles thereof. Any action
brought by any party to this Agreement to enforce any decision of an arbitrator
made as contemplated in Section 5 above shall be brought and maintained in a
court of competent jurisdiction in the Commonwealth of Massachusetts.
 
12. SEVERABILITY. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
13. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior severance agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof, provided, however, that any
NonDisclosure and Development Agreement and Non-Competition and Non-Solicitation
Agreement shall remain in full force and effect.
 
-8-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
 

 
PRESSURE BIOSCIENCES, INC.
       
By:
         
Executive
           
Richard T. Schumacher
 
131 Lake Ridge Drive
 
Taunton, MA 02780

 
-9-

--------------------------------------------------------------------------------

